DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 1/29/2021; 6/5/2019 and 9/24/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
 Status of Claims
Claims 1-2,4-6,8-11 are pending in this application.
Claims 3,7 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,5,8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwan et al(US 2018/0084006).

Claim 4: Kwan disclose wherein the operation or the act which meets the condition for activation the alert notification function in the computer is an operation or act different from the specific event in the computer in (page 8[0092]).
Claim 5: Kwan disclose a memory and a processor coupled to the memory in (fig.2,3). Kwan disclose transmitting information on an operation or an act in the computer to a management device via a first network in (page 3[0047]:sends data associated with the anomalous network activity from another device or a cloud security service). Kwan disclose activating an alert notification when receiving 
Claim 8: Kwan disclose wherein the operation or the act which meets the condition for activation the alert notification function in the computer is an operation or act different from the specific event in the computer in (page 8[0092]).
Claim 9: Kwan disclose a memory and a processor coupled to the memory in (fig.2,3). Kwan disclose receive information on an operation or an act in a computer via a first network in (page 3[0047]:sends data associated with the anomalous network activity from another device or a cloud security service). Kwan disclose transmit an instruction to activate an alert notification function to the computer when having detected, based on the received information that a condition for activating the alert notification function in the computer is met so that the computer outputs an alert in response to detection of a specific event if the alert notification is added in (page 7[0086-0087]: by using latency 
Claim 10: Kwan disclose calculating a sum of values each corresponding to the received information and when calculated sum becomes equal to a greater than a predetermined threshold, the instruction to activate the alert notification function is transmitted in (page 4[0053],[0055]).
Claim 11: Kwan disclose transmit an instruction to cancel the alert notification function to the computer when the computer calculated sum becomes less than the predetermined threshold in (fig.19,20, #1910,2010).
Allowable Subject Matter
Claims 2,6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments
The previous ground of rejection based on Treat and Serban reference is withdrawn in view of applicant's amendment filed 11/16/2021. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HOSUK SONG/Primary Examiner, Art Unit 2435